Exhibit 10.4

C. H. ROBINSON WORLDWIDE, INC.

and Subsidiaries

MANAGEMENT-EMPLOYEE AGREEMENT

(Key Employee)

This Management-Employee Agreement, dated as of                     
(“Agreement”), is made and entered into between C. H. Robinson Worldwide, Inc.,
a Delaware corporation, and its subsidiaries (“Employer”) and
                                         (“Key Employee”).

WHEREAS, Key Employee is currently employed by Employer in a position which both
the Employer and Key Employee agree is of critical importance to the operation
of Employer’s business; and

WHEREAS, as a condition of employment, Key Employee agrees to be bound by and
conduct himself in accordance with this Agreement.

NOW, THEREFORE, in consideration of the mutual obligations incurred and benefits
obtained hereunder, the sufficiency of which is hereby acknowledged, Employer
and Key Employee agree as follows:

1. Employment. Employer hereby employs Key Employee, and Key Employee accepts
such employment and agrees to perform services for Employer, upon the terms and
conditions set forth in this Agreement.

2. Term. Employer and Key Employee mutually agree that this Agreement shall
become effective when executed by Key Employee and shall remain in full force
and effect until terminated in accordance with Section 6. Upon termination, Key
Employee shall remain obligated to comply with all of the post-employment
obligations contained in the Agreement, including, but not limited to, the
restrictive covenants contained in Section 7 of this Agreement.

3. Performance of Duties. Key Employee agrees to serve Employer faithfully and
to the best of Key Employee’s ability and to devote Key Employee’s full time,
attention and efforts to the business and affairs of Employer during the term of
Key Employee’s employment. Key Employee hereby confirms that Key Employee is
under no contractual commitments inconsistent with Key Employee’s obligations
set forth in this Agreement and that, during the term of this Agreement, Key
Employee will not render or perform any services for any other corporation,
firm, entity, or person that are inconsistent with the provisions of this
Agreement or that would otherwise impair Key Employee’s ability to perform Key
Employee’s duties hereunder.

4. Compensation.

4.01 Base Salary. As compensation for all services to be rendered by Key
Employee under this Agreement, Employer shall pay to Key Employee an annualized
salary which shall be set on an annual basis in accordance with Employer’s
standard practices and procedures. Key Employee’s salary shall be paid in
accordance with Employer’s normal payroll procedures and policies, as such
procedures and policies may be modified from time to time.

4.02 Annual Bonus. Key Employee may also be eligible to receive an annualized
bonus in an amount to be determined in the sole discretion of Employer’s
management or the Compensation Committee of the Board of Directors of the
Company, if applicable.

4.03 Participation in Benefits. During the term of Key Employee’s employment by
Employer, Key Employee shall be entitled to participate in the employee benefit
plans offered generally by Employer to its employees, to the extent that Key
Employee’s position, tenure, salary, health, and other qualifications make Key
Employee eligible to participate. Key Employee’s participation in such benefit
plans shall be subject to the terms of the applicable plans, as the same may be
amended from time to time. Employer does not guarantee the adoption or
continuance of any particular employee benefit plan during Key Employee’s
employment, and nothing in this Agreement is intended to, or shall in any way
restrict the right of Employer, to amend, modify or terminate any of its benefit
plans during the term of Key Employee’s employment.

 

1



--------------------------------------------------------------------------------

4.04 Equity Grants. Key Employee shall be eligible to participate in Employer’s
1997 Omnibus Stock Plan and any successor plans. Grants made under Employer’s
1997 Omnibus Stock Plan and any successor plans are made in the sole discretion
of Employer. The nature and amount of any equity grants made by Employer to Key
Employee shall be determined in the sole discretion of Employer’s management or
the Compensation Committee of the Board of Directors of the Company, if
applicable. The terms and conditions of Key Employee’s entitlement to any equity
compensation shall be determined by the terms of the equity grant.

4.05 Expenses. In accordance with Employer’s normal policies for expense
reimbursement, Employer will reimburse Key Employee for all reasonable and
necessary expenses incurred by Key Employee in the performance of Key Employee’s
duties under this Agreement, subject to the presentment of receipts or other
documentation acceptable to Employer.

5. Other Employment Policies. As a condition precedent to Employer’s hiring or
continued employment of Key Employee and Employer’s performance of his
obligations hereunder, Key Employee agrees that he shall comply with all of the
applicable policies, rules, or codes of conduct generally in effect for
employees of Employer during the Term.

6. Termination.

6.01 Termination Due to Key Employee’s Death or Total Disability. This Agreement
shall terminate automatically in the event of Key Employee’s death, or in the
event of Key Employee’s total disability which results in Key Employee’s
inability to perform the essential functions of Key Employee’s position with or
without reasonable accommodation, provided Key Employee has exhausted Key
Employee’s entitlement to any applicable leave, if Key Employee desires to take
and satisfies all eligibility requirements for such leave.

6.02 Termination by Employer for Cause. Key Employee’s employment pursuant to
this Agreement shall terminate immediately in the event Employer shall
determine, in its sole discretion, that there is “cause” to terminate Key
Employee’s employment, included but not limited to any of the following:

(i) Key Employee’s material breach of any contractual obligation to Employer
under the terms of this Agreement or any other agreement between Key Employee
and Employer, or of any fiduciary duty to Employer;

(ii) Key Employee’s indictment on or conviction for any crime involving moral
turpitude or any felony;

(iii) Key Employee’s failure to carry out any reasonable directive of Employer;

(iv) Key Employee’s embezzlement or misappropriation of funds or other assets of
Employer;

(v) Any failure by Key Employee to comply with any policy, rule or code of
conduct generally applicable to Employer’s employees or to Employer’s management
employees such as Key Employee; or

(vi) A demonstrated lack of commitment of Key Employee to Employer, or conduct
by Key Employee which is detrimental to Employer, or Key Employee’s failure to
perform the assigned duties of his position at a level of individual performance
adequate to Employer; provided that, Key Employee shall have thirty (30) days to
cure any such lack of commitment or failure after Employer provides Key Employee
written notice of the actions or omissions constituting the lack of commitment,
detrimental conduct or failure.

6.03 Termination by Employer without Cause. Employer may immediately terminate
Key Employee’s employment at any time and for any reason.

6.04 Termination by Key Employee. Key Employee may terminate this Agreement at
any time by giving fifteen (15) days written notice thereof to Employer. Upon
notice of termination by Key Employee, Employer may at its option elect to have
Key Employee cease to provide services immediately, provided that during such
15-day notice period, Key Employee shall be entitled to earn and be paid his
base salary.

 

2



--------------------------------------------------------------------------------

6.05 Effect of and Compensation Upon Termination.

A. If this Agreement is terminated in accordance with Section 6.01, 6.02, 6.03
or 6.04, Key Employee shall not be entitled to receive any additional
compensation under this Agreement after the effective date of such termination.

B. Notwithstanding any other provision in this Agreement, should Key Employee’s
employment be terminated for any reason, he will not earn and will have no right
to receive any compensation except as expressly provided in this Agreement or in
the terms and conditions of a compensation plan or program expressly referenced
herein.

C. Notwithstanding any termination of Key Employee’s employment with Employer,
Key Employee, in consideration of Key Employee’s employment hereunder to the
date of such termination, shall remain bound by the provisions of this Agreement
which specifically relate to periods, activities or obligations upon or
subsequent to the termination of Key Employee’s employment, including, but not
limited to, the covenants contained in Section 7 hereof.

6.06 Surrender of Records and Property. Upon termination of Key Employee’s
employment with Employer for any reason, Key Employee shall deliver promptly to
Employer all records, manuals, books, blank forms, documents, letters,
memoranda, notes, notebooks, reports, computer disks, computer software,
computer programs (including source code, object code, on-line files,
documentation, testing materials and plans and reports) designs, drawings,
formulae, data, tables or calculations or copies thereof, which are the property
of Employer or which relate in any way to the business, products, practices or
techniques of Employer, and all other property, trade secrets and confidential
information of Employer, including, but not limited to, all tangible, written,
graphical, machine readable and other materials (including all copies) which in
whole or in part contain any trade secrets or confidential information of
employer which in any of these cases are in Key Employee’s possession or under
Key Employee’s control.

7. Restrictive Covenants.

7.01 Noncompetition. In consideration of Key Employee’s employment hereunder,
and the significant financial benefits Key Employee will receive under the
Employees’ 1997 Omnibus Stock Plan, and any successor plans, Key Employee agrees
that, during the “Restricted Period” (as hereinafter defined), Key Employee
shall not, directly or indirectly, engage in any “Competing Business Activity”
(as hereinafter defined), in any manner or capacity, including but not limited
to as an advisor, principal, agent, consultant, partner, officer, director,
shareholder, employee, or member of any association.

(i) Geographical Extent of Covenant. The obligations of Key Employee under this
Section 7 shall apply anywhere within the continental United States.

(ii) Limitation on Covenant. Ownership by Key Employee, as a passive investment,
of less than five percent of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 7.01.

(iii) Competing Business Activity. As used in this Section 7.01, “Competing
Business Activity” shall mean any business activities that are competitive with
the business conducted by Employer at or prior to the date of the termination of
Key Employee’s employment, or any prospective business activity or relationship
of which Key Employee was aware prior to termination, including, but not limited
to:

(a) freight contracting, freight brokerage, contract logistics, freight
forwarding or backhauling, or custom house brokerage business; or

(b) any activities that are carried out by a business that competes directly or
indirectly with Employer in the contracting, arranging, providing, procuring,
furnishing or soliciting of distributors, freight contracting, freight
brokerage, contract logistics, freight forwarding or backhauling, custom house
brokerage or transportation services; or

 

3



--------------------------------------------------------------------------------

(c) any activity conducted by a business engaged in the transportation or
logistics industries as a shipper, receiver or carrier; or

(d) the provision of payment, financing, and information services to entities
engaged in the transportation industry, or

(e) the purchase, sale and sourcing of fresh fruits and vegetables.

7.02 Nonsolicitation, Non-hire and Noninterference. During the Restricted
Period, Key Employee shall not (a) induce or attempt to induce any employee of
Employer to leave the employ of Employer, or in any way interfere adversely with
the relationship between any such employee and Employer; (b) induce or attempt
to induce any employee of Employer to work for, render services to, provide
advice to, or supply confidential business information or trade secrets of
Employer to any entity engaged in a Competing Business Activity; (c) recruit,
employ, or otherwise pay for services rendered by, any employee of Employer in
any business enterprise with which Key Employee may be associated, connected or
affiliated; or (d) induce or attempt to induce any customer, supplier, licensee,
licensor or other business relation of Employer to cease doing business with
Employer, or in any way interfere with the then existing business relationship
between any such customer, supplier, licensee, licensor or other business
relation and Employer.

7.03 Indirect Competition or Solicitation. Key Employee agrees that, during the
Restricted Period, Key Employee will not, directly or indirectly, assist,
solicit or encourage any other person in carrying out, directly or indirectly,
any activity that would be prohibited by the provisions of this Section 7 if
such activity were carried out by Key Employee, either directly or indirectly;
and, in particular, Key Employee agrees that Key Employee will not, directly or
indirectly, induce any employee of Employer to carry out, directly or
indirectly, any such activity.

7.04 Notification of Employment. If at any time during the Restricted Period Key
Employee accepts new employment or becomes affiliated with a third party, Key
Employee shall immediately notify Employer of the identity and business of the
new Employer or affiliation. Without limiting the foregoing, Key Employee’s
obligation to give notice under this Section 7.04 shall apply to any business
ventures in which Key Employee proposes to engage, even if not with a
third-party Employer (such as, without limitation, a joint venture, partnership
or sole proprietorship). Key Employee hereby consents to Employer notifying any
such new Employer or business venture of the terms of the covenants in this
Section 7.04.

7.05 Restricted Period. As used in this Section 7, “Restricted Period” shall
mean for the period between the Effective Date and two (2) years after the
termination of Key Employee’s employment with Employer for any reason (whether
such termination is occasioned by Key Employee or Employer).

7.06 Set-Off Right. In the event Key Employee breaches any of the covenants set
forth in this Section 7 or in Section 8, Key Employee acknowledges and agrees
that Employer may set-off any loss, cost, damage, liability or expense
(including, without limitation, lost profits and reasonable attorneys’ fees and
expenses) against amounts otherwise payable under this Agreement or any other
agreement between Employer and its affiliates and Key Employee. Neither the
exercise of nor failure to exercise such right of set-off or to give notice of a
claim therefor will constitute an election of remedies or limit Employer in any
manner in the enforcement of any other remedies available to it.

7.07 Liquidated Damages. In addition, because determining damages with complete
precision is difficult in the case of a breach of a covenant under Section 7 or
in Section 8, Key Employee hereby agrees that if Key Employee breaches any of
the covenants contained in this agreement, Employer is entitled to damages in
the amount of five times the Key Employee’s Compensation for the most recent
twelve month period of time. Compensation for this purpose shall include:
salary, bonus, and an annualized amount for any equity or incentive
compensation.

8. Confidential Information. In consideration for Employer’s promises under this
Agreement and because Key Employee’s duties as a senior management employee will
necessitate his having access to and being entrusted with confidential and
proprietary information relating to Employer’s business and customers, Key
Employee agrees that during his employment with Employer and thereafter, Key
Employee shall not disclose to a third party or use for his personal benefit
Confidential Information of Employer. “Confidential Information” means all
information written (or generated/stored on magnetic,

 

4



--------------------------------------------------------------------------------

digital, photographic or other media) or oral, relating to any aspect of
Employer’s existing or reasonably foreseeable business which is disclosed to Key
Employee or conceived, discovered or developed by Key Employee, and which is not
generally known or proprietary to Employer. Confidential Information includes,
without limitation, Employer’s strategic and other business plans, designs,
customers, suppliers, and Employer’s marketing, accounting, merchandising, and
information-gathering techniques and methods, and all accumulated data,
listings, or similar recorded matter used or useful in food sales, freight
contracting and freight forwarding and backhauling (all modes), and customs
house brokerage operations, including but not limited to the customer and
carrier lists, business forms, weekly loading lists, service contracts, all
pricing information, computer programs, tariff information and marketing aids.

All Information disclosed to Key Employee or to which Key Employee has access
during the period of this employment, for which there is any reasonable basis to
believe is, or which appears to be treated by Employer as Confidential
Information, shall be presumed to be Confidential Information under this
Agreement. In addition, Key Employee shall comply with the terms of any
Confidentiality Agreement by which Employer is bound to a third party. Key
Employee’s disclosure to attorneys, accountants and other advisors at the
Employer’s request, or in the performance of Key Employee’s duties, shall not be
treated as a violation of this Agreement.

9. Inventions.

9.01 Key Employee shall communicate to Employer as promptly and fully as
practicable all Inventions (as defined below) which are (or were) conceived or
reduced to practice by Key Employee (alone or jointly with others) (1) during
Key Employee’s employment with Employer, (2) within one (1) year following the
termination of Key Employee’s employment with Employer for any reason (and
whether occasioned by Key Employee or Employer). Key Employee hereby assigns to
Employer and/or its nominees, all of Key Employee’s right, title, and interest
in such Inventions, and all of Key Employee’s right, title, and interest in any
patents, copyrights, patent applications or copyright applications based
thereon. Key Employee shall assist Employer and/or its nominees (without charge
but at no expense to Key Employee) at any time and in every proper way to obtain
for its and/or their own benefits, patents and copyrights for all such
Inventions anywhere in the world and to enforce its and/or their rights in legal
proceedings.

9.02 As used in this Section, the term “Invention” includes, but is not limited
to, all inventions, discoveries, improvements, processes, developments, designs,
know-how, data, computer programs and formulae, whether patentable or
unpatentable or protectable by copyright, trademark, or other intellectual
property law.

9.03 Any provision in this Section requiring Key Employee to assign Key
Employee’s rights in any Invention does not apply to an Invention which
qualifies for exclusion under the provisions of Minnesota Statute
Section 181.78. That section provides that the requirement to assign “does not
apply to an invention for which no equipment, supplies, facility or trade secret
information of the employer was used and which was developed entirely on the
employee’s own time, and (1) which does not relate (a) directly to the business
of the employer or (b) to the employer’s actual or demonstrably anticipated
research or development, or (2) which does not result from any work performed by
the employee for the employer.” Key Employee understands that Key Employee bears
the burden of proving that an Invention qualifies for exclusion under Minnesota
Statute Section 181.78.

9.04 Notwithstanding any of the foregoing, Key Employee also assigns to Employer
(or to any of its nominees) all rights which Key Employee may have or acquire in
any Invention, full title to which is required to be in the United States by a
contract between Employer and the United States or any of its agencies.

9.05 Key Employee hereby irrevocably designates and appoints Employer and each
of its duly authorized officers and agents as Key Employee’s agent and
attorney-in-fact to act for and in Key Employee’s behalf and stead to execute
and file any document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights and other
proprietary rights with the same force and effect as if executed and delivered
by Key Employee.

 

5



--------------------------------------------------------------------------------

10. Miscellaneous.

10.01 Disputes. The Compensation Committee of Employer’s Board of Directors, or
its delegate, shall be the sole arbiter and judge regarding any disputes under
this agreement.

10.02 Governing Law and Venue Selection. This Agreement is made under and shall
be governed by and construed in accordance with the laws of the State of
Minnesota without regard to conflicts of law principles thereof, or of any of
the United States of America. The parties agree that any litigation in any way
relating to this Agreement or to Key Employee’s employment by Employer,
including but not limited to the termination of this Agreement or of Key
Employee’s employment, will be venued in the State of Minnesota, Hennepin County
District Court, or the United States District Court for the District of
Minnesota. Key Employee and Employer hereby consent to the personal jurisdiction
of these courts and waive any objection that such venue is inconvenient or
improper.

10.03 Prior Agreements. This Agreement (including other agreements specifically
mentioned in this Agreement) contains the entire agreement of the parties
relating to the employment of Key Employee by Employer and the other matters
discussed herein and supersedes all prior promises, contracts, agreements and
understandings of any kind, whether express or implied, oral or written, with
respect to such subject matter (including, but not limited to, any promise,
contract or understanding, whether express or implied, oral or written, by and
between Employer and Key Employee) and the parties hereto have made no
agreements, representations or warranties relating to the subject matter of this
Agreement which are not set forth herein or in the other agreements mentioned
herein.

10.04 Withholding Taxes. Employer may take such action as it deems appropriate
to insure that all applicable federal, state, city and other payroll,
withholding, income or other taxes arising from any compensation, benefits or
any other payments made pursuant to this Agreement. or any other contract,
agreement or understanding which relates, in whole or in part, to Key Employee’s
employment with Employer or any Employer Affiliate, are withheld or collected
from Key Employee.

10.05 Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by Key Employee and Employer.

10.06 No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than as specifically set
forth in the waiver.

10.07 Assignment. This Agreement shall not be assignable, in whole or in part,
by any party without the written consent of the other party, except that
Employer may, without the consent of Key Employee, assign its rights and
obligations under this Agreement to any Employer affiliate or to any
corporation, firm or other business entity with or into which Employer may merge
or consolidate, or to which Employer may sell or transfer all or substantially
all of its assets, or of which fifty percent (50%) or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, Employer. After any such assignment by Employer,
Employer shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be Employer for the purposes of all
provisions of this Agreement including this Section 10.06.

10.08 Injunctive Relief. Key Employee acknowledges and agrees that the services
to be rendered by Key Employee hereunder are of a special, unique and
extraordinary character, that it would be difficult to replace such services and
that any violation of Sections 6.06, 7, 8, or 9 hereof would be highly injurious
to Employer and/or to any Employer Affiliate, and that it would be extremely
difficult to compensate Employer and/or any Employer Affiliate fully for damages
for any such violation. Accordingly, Key Employee specifically agrees that
Employer or any Employer Affiliate, as the case may be, shall be entitled to
temporary and permanent injunctive relief to enforce the provisions of Sections
6.06, 7, 8, or 9 hereof, and that such relief may be granted without the
necessity of proving actual damages and without necessity of posting any bond.
This provision with respect to injunctive relief shall not, however, diminish
the right of Employer or any Employer Affiliate to claim and recover damages, or
to seek and obtain any other relief available to it at law or in equity, in
addition to injunctive relief.

 

6



--------------------------------------------------------------------------------

10.09 Severability. To the extent any provision of this Agreement shall be
determined to be invalid or unenforceable in any jurisdiction, such provision
shall be deemed to be deleted from this Agreement as to that jurisdiction only,
and the validity and enforceability of the remainder of such provision and of
this Agreement shall be unaffected. In furtherance of and not in limitation of
the foregoing, Key Employee expressly agrees that should the duration of,
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid or enforceable under applicable
law in a given jurisdiction, then such provision, as to such jurisdiction only,
shall be construed to cover only that duration, extent or activities that may
validly or enforceably be covered. Key Employee acknowledges the uncertainty of
the law in this respect and expressly stipulates that this Agreement shall be
construed in a manner that renders its provisions valid and enforceable to the
maximum extent (not exceeding its express terms) possible under applicable law
in each applicable jurisdiction. All gender references made herein are neutral,
and references to “he,” “himself,” and “his” shall be deemed to mean “she,”
“herself,” or “hers”.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph.

 

C. H. ROBINSON WORLDWIDE, INC. By  

LOGO [g92921sig_104.jpg]

Name:   John Wiehoff Title:   President and Chief Executive Officer KEY
EMPLOYEE:

 

 

7